In the

    United States Court of Appeals
                For the Seventh Circuit

No. 06-3449

A NWER M. G HANI and
S HABBIR A NWER,                                       Petitioners,
                                v.


E RIC H. H OLDER, JR., Attorney
General of the United States,
                                                       Respondent.


                     Petition for Review of Orders
                of the Board of Immigration Appeals.
                    Nos. A22-685-870, A76-77-825



     S UBMITTED JANUARY 24, 2008—D ECIDED M ARCH 9, 2009




    Before P OSNER, R IPPLE and T INDER, Circuit Judges.
  R IPPLE, Circuit Judge. Anwer M. Ghani and his son,
Shabbir Anwer, were issued separate notices to appear
in immigration court to face charges of removability.1 An
immigration judge determined that both men were


1
  Mr. Ghani was charged under 8 U.S.C. §§ 1227(a)(1)(B),
1227(a)(1)(A) and 1227(a)(2)(A)(I). Mr. Anwer was charged
under 8 U.S.C. § 1227(a)(1)(B).
2                                             No. 06-3449

subject to removal because they had overstayed their
visas. The immigration judge also found that neither of
the men was eligible for cancellation of removal and,
therefore, entered orders of removal. Mr. Ghani’s applica-
tion for voluntary departure was denied; Mr. Anwer’s
application was granted. The Board of Immigration
Appeals affirmed the immigration judge’s decisions
without opinion. Mr. Ghani and Mr. Anwer timely peti-
tioned this court for review. For the reasons explained
below, we deny their petitions.


                            I
                    BACKGROUND
                           A.
  Anwer M. Ghani and his now-adult son, Shabbir Anwer,
are natives and citizens of Pakistan. On October 5,
1991, they were admitted to the United States as non-
immigrant visitors with permission to remain until
April 4, 1992. They overstayed their visitor visas and, on
February 13, 2003, they were issued separate notices to
appear in immigration court to face charges of
removability. Mr. Ghani was released on a $5000 bond;
Mr. Anwer was released on his own recognizance.
  Mr. Ghani had attempted to enter or to remain unlaw-
fully in the United States on two previous occasions. On
October 1, 1978, Mr. Ghani entered the United States on
a non-immigrant visa. He overstayed that visa; after he
was apprehended, he departed on August 20, 1984, on
a grant of voluntary departure.
No. 06-3449                                                3

  On March 3, 1988, Mr. Ghani was caught attempting to
enter the United States at Seattle International Airport
using an altered passport bearing the name “Abdul
Ghaffar.” He pleaded guilty to making a false statement
in violation of 18 U.S.C. § 1001. He was ordered removed
to Pakistan on April 29, 1988. Mr. Ghani did not disclose
this conviction when he re-entered the United States
in 1991.


                             B.
  The removal proceedings in the present case began on
April 11, 2003. Before the immigration judge (“IJ”), Mr.
Ghani conceded the first four of the seven factual allega-
tions against him: that he is not a native and citizen of the
United States; that he is a native and citizen of Pakistan;
that he was admitted to the United States on October 5,
1991, as a non-immigrant visitor; and that he overstayed
his visa without INS authorization. Mr. Ghani denied the
last three allegations: that he previously was ordered
removed in 1988; that he was removed or that he
departed pursuant to that order on April 29, 1988; and
that he was convicted of making false statements under
18 U.S.C. § 1001. Mr. Ghani also admitted the Govern-
ment’s first charge of removability: that he overstayed
his visa. He denied the Government’s other two charges:
that he previously had been removed and that he was
convicted of a crime involving moral turpitude. Mr. Anwer
admitted that he was subject to removal because he had
overstayed his visa. Both men also indicated to the IJ that
they would seek relief in the form of cancellation of
4                                                  No. 06-3449

removal under section 240A(b) of the Immigration and
Nationality Act (“INA”), 8 U.S.C. § 1229b(b), with
Mr. Anwer’s eligiblity for relief contingent upon a grant
of relief to Mr. Ghani.
  The IJ determined that the first charge against Mr. Ghani,
based on the overstayed visa, had been proved by clear
and convincing evidence. The judge did not sustain the
second charge, based on Mr. Ghani’s previous removal,
because that removal was the result of exclusion pro-
ceedings rather than removal proceedings. The IJ con-
cluded that the third charge, based upon Mr. Ghani’s
previous conviction, could not be sustained because
Mr. Ghani already had been deported for that conviction.
  The IJ further determined that Mr. Ghani was not eligible
to apply for cancellation of removal under INA section
240A(b), 8 U.S.C. § 1229b(b), because his conviction for
making false statements in violation of 18 U.S.C. § 1001
was for a crime involving moral turpitude.2 The IJ also
denied Mr. Ghani’s request for voluntary departure
because he found that Mr. Ghani had “disregarded the
immigration laws of the United States.” A.R. 37. The IJ
based this finding on two grounds: (1) Mr. Ghani’s failure



2
  The IJ rejected Mr. Ghani’s argument that, because he was
in an INA section 237 proceeding, the only types of criminal
acts that precluded him from eligibility for cancellation of
removal were those described in INA section 237(a)(2) or
237(a)(3). Mr. Ghani challenged this aspect of the IJ’s decision
in his appeal to the BIA, but has not renewed that challenge
in his petition to this court.
No. 06-3449                                              5

to mention, in his most recent application for a B-1
visa, that he had been convicted of an offense; and
(2) Mr. Ghani’s repeated attempts to enter or to remain
illegally in the United States.
  Regarding Mr. Anwer, the IJ found that the charge
against him had been proved by clear and convincing
evidence. The IJ denied his application for cancellation
of removal because he had no “qualifying relative”
under INA section 240A(b)(1)(D), 8 U.S.C. § 1229b(b)(1)(D).
The IJ did, however, grant Mr. Anwer’s petition for
voluntary departure.
  Both men timely appealed the IJ’s decision. On August
15, 2006, the Board of Immigration Appeals (“BIA”)
affirmed the IJ’s decision without opinion. Mr. Ghani
and Mr. Anwer then filed a petition for review with
this court.


                            II
                     DISCUSSION
  Mr. Ghani attacks the IJ’s decision on nearly a dozen
grounds. Most of these are simply different formulations
of a single contention: that the IJ erred in considering
Mr. Ghani’s section 1001 conviction because that convic-
tion was constitutionally infirm. Mr. Ghani contends
that the charge brought against him for violating section
1001—a charge to which he pleaded guilty in 1988—was
brought without indictment and that, therefore, the
conviction cannot bar his application for cancellation of
removal.
6                                               No. 06-3449

  As a threshold matter, we note that Mr. Ghani did not
raise this claim before the BIA; therefore, the issue is
waived. See Hamdan v. Gonzales, 425 F.3d 1051, 1058 n.14
(7th Cir. 2005) (arguments not raised to the BIA are
waived for failure to exhaust administrative remedies).
  Mr. Ghani now argues that the waiver should be
excused because his previous counsel rendered inef-
fective assistance by failing to raise the alleged lack of an
indictment. His counsel’s failure to raise the lack of
indictment did not render his assistance ineffective,
however, because “an alien may not collaterally attack a
conviction in an INS proceeding.” Mansoori v. INS, 32
F.3d 1020, 1024 (7th Cir. 1994) (citing Palmer v. INS, 4
F.3d 482, 489 (7th Cir. 1993); Guillen-Garcia v. INS, 999
F.2d 199, 204 (7th Cir. 1993); and Rassano v. INS, 377
F.2d 971, 974 (7th Cir. 1966)). Furthermore, Mr. Ghani
pleaded guilty to the charge of violating section 1001. In
doing so, he waived the right to challenge the validity
of his conviction based on a claim of constitutional irregu-
larity that occurred prior to the plea. See Tollett v.
Henderson, 411 U.S. 258, 267 (1973) (“When a criminal
defendant has solemnly admitted in open court that he
is in fact guilty of the offense with which he is charged,
he may not thereafter raise independent claims relating
to the deprivation of constitutional rights that occurred
prior to the entry of the guilty plea.”). After pleading
guilty, a criminal defendant may challenge his convic-
tion only on the basis that his plea was not “voluntary
and intelligent.” Id.
  Mr. Ghani further argues that his guilty plea was not
voluntary and intelligent because his counsel in his
No. 06-3449                                              7

criminal case also was ineffective. As we have just ex-
plained, however, immigration proceedings are not a
permissible venue for attacking the validity of a criminal
conviction. We therefore cannot accept Mr. Ghani’s
argument that his section 1001 conviction was invalid.
   Mr. Ghani also submits that the record does not sup-
port the IJ’s finding that he had been convicted of
violating section 1001. Mr. Ghani failed to raise this
argument before the IJ or the BIA, and therefore it is
waived as well. See Hamdan, 425 F.3d at 1058 n.14. In any
event, the argument is without merit. The IJ based his
finding on the order of conviction entered by the district
court on April 20, 1988, which expressly states that Mr.
Ghani had pleaded guilty to violating 18 U.S.C. § 1001. The
IJ was entitled to rely on the order of conviction, because
the INA provides that an “official record of judgment
and conviction” “shall constitute proof of a criminal
conviction.” 8 U.S.C. § 1229a(c)(3)(B).
  Mr. Ghani further contends that, even if the evidence
supports the IJ’s finding that he was convicted of vio-
lating section 1001, it does not support the finding that
the violation was a crime involving moral turpitude.
This claim is also waived because Mr. Ghani failed to
raise it before the BIA. Even if Mr. Ghani’s failure to
exhaust were to be excused, however, this argument
would fail on the merits as well.
  The INA does not define the term “crime involving
moral turpitude.” Administrative agencies’ interpretations
of ambiguous statutory provisions generally are entitled
to deference. Chevron U.S.A., Inc. v. Natural Res. Def.
8                                               No. 06-3449

Council, Inc., 467 U.S. 837 (1984). Indeed, we recently held
that the BIA’s interpretation of the term “crime involving
moral turpitude” is entitled to Chevron deference. Ali v.
Mukasey, 521 F.3d 737, 739 (7th Cir. 2008). We have ques-
tioned, however, whether Chevron deference is appro-
priate in cases where the BIA affirms without opinion
under the “streamlined” procedure set forth in 8 C.F.R.
§ 1003.1(e)(4), as it did in this case, because streamlined
affirmances under section 1003.1(e)(4) approve the
result reached by the IJ, but not necessarily the IJ’s rea-
soning, and the BIA does not provide any reasoning of
its own. See Gutnik v. Gonzales, 469 F.3d 683, 689-90 (7th
Cir. 2006). Thus, although Chevron requires us to defer to
a “plausible ‘agency answer’ ” as to the proper interpreta-
tion of an ambiguous term, it is questionable at best
whether a streamlined affirmance can be said to be a
definitive pronouncement of the BIA’s position be-
cause IJ decisions that have been affirmed via section
1003.1(e)(4) do not act as binding precedent on the BIA
or other IJs. Id. As the Third Circuit has noted, “deferring
to the reasoning of an IJ from which the BIA would be
free to depart in other cases would seem highly prob-
lematic.” Id. (quoting Smriko v. Ashcroft, 387 F.3d 279,
289 n.6 (3d Cir. 2004)).
   We need not resolve that issue today, however, because
it has no bearing on the outcome of this case. There can
be no question that a violation of section 1001 is a crime
involving moral turpitude. Section 1001 reads as follows:
    (a) Except as otherwise provided in this section,
    whoever, in any matter within the jurisdiction of the
No. 06-3449                                                9

    executive, legislative, or judicial branch of the Gov-
    ernment of the United States, knowingly and will-
    fully—
          (1) falsifies, conceals, or covers up by any trick,
        scheme, or device a material fact;
          (2) makes any materially false, fictitious, or
        fraudulent statement or representation; or
          (3) makes or uses any false writing or document
        knowing the same to contain any materially
        false, fictitious, or fraudulent statement or entry;
    shall be fined under this title [or] imprisoned not
    more than 5 years . . . .
18 U.S.C. § 1001. As we have recognized in the past, “it is
settled that ‘crimes in which fraud [is] an ingredient’
involve moral turpitude.” Padilla v. Gonzales, 397 F.3d
1016, 1020 (7th Cir. 2005) (alteration in original) (quoting
Jordan v. De George, 341 U.S. 223, 232 (1951)). Even if
the conduct for which Mr. Ghani was convicted did not
rise to the level of fraud, however, his conviction neces-
sarily establishes that he “knowingly and willfully” lied to
the Government of the United States about a material
matter. As we recognized in Padilla, “almost all courts
have held that ‘intentionally deceiving the government
involves moral turpitude.’ ” Id. (quoting Omagah v.
Ashcroft, 288 F.3d 254, 262 (5th Cir. 2002)). Moreover,
nearly every court to consider the issue has concluded
that crimes involving willful false statements are
10                                                  No. 06-3449

turpitudinous.3 Accordingly, we conclude that a violation
of 18 U.S.C. § 1001 is a crime involving moral turpitude
as that term is used in the INA.
  Mr. Ghani presents two other arguments, both of
which are waived for failure to exhaust them before the
BIA, and both of which lack merit in any event. He
submits that the IJ failed to advise him of his right to
possible relief under the amnesty provisions in section
201(a) of the Immigration Reform and Control Act of 1986
(“IRCA”), 8 U.S.C. § 1255a. Mr. Ghani was not eligible
for amnesty under IRCA, however, because the applica-
tion period for amnesty expired on May 4, 1988, 8 C.F.R.
§ 245a.2(a)(1) (1988), and because he had been convicted
of a felony. See 8 U.S.C. § 1255a(a)(4)(B) (stating that the


3
  See, e.g., Padilla v. Gonzales, 397 F.3d 1016, 1019-21 (7th Cir.
2005) (holding that obstruction of justice is a crime involving
moral turpitude and noting that “[c]rimes that do not involve
fraud, but that include dishonesty or lying as an essential
element also tend to involve moral turpitude” (citation and
quotation marks omitted)); Itani v. Ashcroft, 298 F.3d 1213, 1216
(11th Cir. 2002) (holding that misprision of a felony is a
crime involving moral turpitude and noting generally that “a
crime involving dishonesty or false statement is considered to
be one involving moral turpitude” (citation and quotation
marks omitted)); Kabongo v. INS, 837 F.2d 753, 758 (6th Cir.
1988) (holding that a conviction for violating section 1001 “may
be considered as involving moral turpitude for purposes
of denying voluntary departure”). Cf. Orlando v. Robinson, 262
F.2d 850, 851 (7th Cir. 1959) (“At the risk of being labeled
prosaic we do not classify a prevaricator as a person of good
moral character. Certainly mendacity is not a virtue.”).
No. 06-3449                                                 11

alien must establish that he “has not been convicted of
any felony or of three or more misdemeanors com-
mitted in the United States”).
   Finally, Mr. Ghani submits that the IJ erred in applying
the “stop-time rule” retroactively to his section 1001
conviction. The stop-time rule applies to the continuous-
physical-presence requirement set forth in section
240A(b)(1)(A) of the INA, 8 U.S.C. § 1229b(b)(1)(A), but the
IJ did not base his denial of cancellation of removal on a
finding that Mr. Ghani did not meet this requirement.
Rather, the denial was based on section 240A(b)(1)(C),
8 U.S.C. § 1229b(b)(1)(C), which provides that conviction
for a crime involving moral turpitude renders an alien
ineligible for cancellation of removal. The stop-time rule
is irrelevant in this case.
  We therefore deny Mr. Ghani’s petition for review of the
BIA’s decision. Mr. Anwer’s petition for review also must
be denied because his only basis for cancellation of re-
moval was Mr. Ghani’s presence in the United States as a
qualifying relative under section 240A(b)(1)(D) of the
INA, 8 U.S.C. § 1229b(b)(1)(D).4




4
   Section 240A(b)(1)(D) provides that removal may be cancelled
if the alien “establishes that removal would result in ex-
ceptional and extremely unusual hardship to the alien’s
spouse, parent, or child, who is a citizen of the United States
or an alien lawfully admitted for permanent residence.”
8 U.S.C. § 1229b(b)(1)(D).
12                                              No. 06-3449

                        Conclusion
  For the reasons set forth in this opinion, the petition for
review is denied.
                               P ETITION for R EVIEW D ENIED




                            3-9-09